 556DECISIONSOF NATIONALLABOR RELATIONS BOARDtheir ownchoosing, and toengage inconcerted activitiesfor the purpose ofcollective bargaining or other mutual aid or protection, and to refrain fromany or all such activities except to the extent that suchright may be affectedby an agreement requiring membership in a labor organization as a conditionof employment as authorized in Section 8 (a) (3) of the Act.WE WILL OFFER to the employees named below immediateand full reinstate-ment to their former or substantially equivalentpositionswithout prejudiceto any seniority or other rights and privileges previously enjoyed,and makethem whole for anylossof pay suffered as a result of thediscrimination.Kenneth MyersClayton L. HouseVirginia SweetWalter PlasAllen E. HighmanAll our employees are free to become or remain members of the above-named union or any other labor organization.We will not discriminatein regardto hire or tenure of employment or any term or condition of employmentagainstany employee because of membership in or activity on behalf of anysuch labororganization.THE RIDGE TOOL COMPANY,EmployerBy --------------------------------(Representative)(Title)Dated ------------ -------This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.CHANCE VOUGHT AIRCRAFT DIVISION, UNITED AIRCRAFT CORPORATIONandINTERNATIONAL UNION, UNITED PLANTGUARDWORKERS OFAMERICA AND ITS AMALGAMATED PLANTGUARD LOCAL No.257,U. P. G. W. A., PETITIONER.Case No. 16-RC-1208. January 23,1953Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Edwin Youngblood,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Styles, and Peterson].Upon the entire record in this case, the Board finds :1.The Employer' is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certainemployees of the Employer.1The name of the Employer appears in the caption as amended at the hearing.102 NLRB No. 54. CHANCE VOUGHT AIRCRAFT DIVISION5573.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.The Petitioner seeks a guard unit consisting of the hourly ratedemployees in the guard group at the Employer's Dallas, Texas, plant.The Employer contends that the unit requested is inappropriate be-cause it does not include the employees in the fire group who, accord-ing to the Employer, are also guards within the meaning of the Act.There is no history of collective bargaining for any of the employeesinvolved herein.The plant protection section at the Employer's Dallas plant is inpart comprised of a guard group and a fireman group 2 The em-ployees in both groups work under the general supervision of thesuperintendent of plant protection.The approximately 88 hourlyrated employees in the guard group are principally engaged in pro-tecting the Employer's property against theft and sabotage and pre-venting unauthorized persons from entering its plant.They alsowatch for and report fires and fire hazards.These employees per-form their duties at various posts on the Employer's premises, in-cluding the plant entrance, and on escorts, car patrols, and nightpatrols in connection with cleaning operations.They are uniformedand usually armed, and some of them are deputized.As indicatedabove, the parties agree, and we find, that the hourly rated employeesin the Employer's guard group are guards within the statutorydefinition.The 47 hourly rated employees in the fireman group are classifiedas firemen, firemen drivers, firemen dispatchers, and firemen-assistantmaintenance technicians.The primary responsibility of these em-ployees is to protect life and property from fire.The main functionof the 28firemenconsists of patrolling designated sections of theplant in accordance with check-plans devised by the fireman groupfor the purpose of thoroughly inspecting all fire-prevention and fire-fighting equipment,' and to detect fires and conditions which are firehazards.They are required to prepare detailed reports of all unsatis-factory conditions discovered by them. If they encounter violationsof the Employer's general rules which are designed for the protectionof life and property, such as smoking in restricted areas, the obstruc-tion of passageways, and the removal of fire-fighting equipment, theyare authorized to take remedial action *Firemen also are assignedAlso part of the plant protection section,but not involved in this proceeding, are theinternal security investigation,personnel investigation,and fingerprinting and photographicgroups.In the course of their tours,for example,the firemen check the condition,accessibility,and placement of valves,water supplies,hydrants,hose houses,fire-extinguishing equip-ment,sprinklers,and asbestos barrels.AThose in the guard group and plant supervisors have a similar responsibility. 558DECISIONSOF NATIONALLABOR RELATIONS BOARDto stand by during hazardous operations, such as welding, and maysuspend those operations for which the necessary permits have notbeen obtained.They act as hosemen at fires.Firemen may also becalled upon in emergencies to aid in preserving order and quellingdisturbances.When not on patrol, or on special assignment, they areon the alert at the fire station.The12 firemen drivers, 5 firemen dis-patchers,and 2assistantmaintenance techniciansmay be assignedfunctions similar to those performed by the firemen.However, thefiremen drivers are chiefly responsible for handling fire engine equip-ment; the firemen dispatchers are concerned mainly with answeringcalls from firemen, routing calls for members of the guard group, anddispatching fire-fighting equipment; and the assistant maintenancetechnicians are engaged primarily in maintaining fire-fighting equip-ment, such as the underground sprinkler system and fire extinguishers.All the employees in the fireman group wear uniforms, which aredifferent from those worn by the guard group, but, unlike employeesin the latter group, none are armed or deputized.There is no inter-change of employees between the two groups.It is plain from the foregoing, and the record as a whole, that theemployees in the fireman group are engaged predominantly in fire-prevention and fire-fighting duties which do not involve the enforce-ment of rules against employees and others and are therefore nonguardin character.5Accordingly, as the guard duties which they may per-form do not constitute a dominant aspect of their total work pattern,we find that the members of the fireman group are not guards withinthe definition of Section 9 (b) (3) of the Act.' Contrary to theEmployer, therefore, we shall exclude them from the guard unit foundappropriate herein.The parties agree, and we find, that the captain, 3 lieutenants, and3 sergeants of the guard group are supervisors within the meaning ofthe Act.We shall therefore exclude them from the unit. Contrary tothe Employer, the Petitioner would also exclude as supervisors the5 corporals of the guard group.The guard corporals spend in excess of 50 percent of their time re-lieving other guards and substituting for guards who fail to reportfor work.When not thus engaged, they spend their time answeringtelephone calls at guard headquarters and in checking guard posts.They report infraction of rules by guards and transmit instructionsto them from superior officers. Their direction of the guards is routinein nature.They have no authority to hire, discharge, promote, disci-sBriggs Manufacturing Company,101 NLRB 74;West Virginia Pulp&Paper Com-pany,96 NLRB 871 ;Argonne National Laboratories,89 NLRB 1236;HawthorneSchool ofAeronautics,98 NLRB 1098;Wilsonc6Co.,Inc.,81 NLRB 504.6 ArgonneNational Laboratories,supra; WilsondCo.,Inc., supra;RadioCorporationof America,78 NLRB 826. PENNSYLVANIA GLASS SANDCORPORATION559Aline, or assign guards, nor the authority effectively to recommendsuch action.Under all the circumstances, we find that the corporalsof the guard group are not supervisors as defined in the Act, and weshall include them in the unit.We find that all hourly rated employees in the guard group at theEmployer's Dallas, Texas, plant, including the guard corporals, butexcluding the employees in the fireman group, all other employees,the guard captain, lieutenants, and sergeants, and all other supervisorsas defined in the Act, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct.[Text of Direction of Election omitted from publication in thisvolume.]PENNSYLVANIA GLASS SAND CORPORATIONandGLASS BOTTLE BLOWERSASSOCIATION OF THE UNITED STATES AND CANADA, AFL AND FEDERA-TION OF GLASS, CERAMIC & SILICA SAND WORKERS OF AMERICA, CIO,PETITIONERSCases Nos. 5-EC-1188 and 5-RC-1205. January 23,1953Decision,Order, andDirectionof ElectionUpon separate petitions duly filed under Section 9 (c) of the Na-tional Labor Relations Act, a consolidated hearing was held beforeLouis Aronin, hearing officer.The hearing officer's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Murdock, and Styles].Upon the entire record is this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent employeesof the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) and Section 2 (6) and (7) of the Act.4.The Employer is engaged in the quarrying of sand rock and theprocessing of it into industrial sand. It operates plants at BerkeleySprings,West Virginia; Mapleton Depot and McVeyton, Pennsyl-vania; Newport, New Jersey; and in Missouri and Oklahoma. TheEmployer is presently engaged in construction work at all of the aboveplants with the exception of those located in Missouri and Oklahoma.This construction work is performed exclusively by the Employer's102 NLRB No. 51.